                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

NEW MEXICO PUBLIC REGULATION COMMISSION,

       Plaintiff,

and                                               No. CV 18-1104 KG/JHR

PUBLIC SERVICE COMPANY OF NEW MEXICO,
WESTMORELAND COAL COMPANY, and
BHP BILLITON NEW MEXICO COAL, INC.,

       Plaintiffs-in-Intervention,

v.

THE NEW MEXICAN, INC.,

       Defendant/Counter-plaintiff,
v.

NEW MEXICO PUBLIC REGULATION COMMISSION,
PUBLIC SERVICE COMPANY OF NEW MEXICO,
WESTMORELAND COAL COMPANY, and
BHP BILLINTON NEW MEXICO COAL, INC.,

       Counter-defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court upon the removing parties Westmoreland Coal

Company (Westmoreland), BHP Billiton New Mexico Coal, Inc. (BHP), and Public Service

Company of New Mexico’s (PNM) Joint Motion to Transfer Case to the United States

Bankruptcy Court for the Southern District of Texas Houston Division, filed on November 30,

2018 (Doc. 8). The New Mexican, Inc.’s (The New Mexican) and New Mexico Public

Regulation Commission’s (NMPRC) responses were filed December 14, 2018, and BHP and

PNM’s reply was filed on December 28, 2018. (Docs. 14, 15, 18). Also before the Court are



                                              1
NMPRC’s and The New Mexican’s Motions to Remand to State Court (Docs. 10, 13). BHP and

PNM’s responses were filed on December 21, 2018, and December 28, 2018. (Docs. 16, 17).

The New Mexican’s and PNM’s replies were filed January 7, 2019, and February 4, 2019.

(Docs. 20, 23). For the following reasons the Court denies the motion to transfer venue to the

Texas Bankruptcy Court (Doc. 8) and grants the motions to remand (Docs. 10, 13).

       I.      Background

       The underlying litigation began on August 6, 2015, when the NMPRC filed an

emergency TRO petition in New Mexico’s First Judicial District Court. (Doc. 5) at 1. NMPRC

asked the state court to enjoin The New Mexican from using or publishing certain confidential

documents from PNM. Id. at 11. NMPRC had inadvertently disclosed the PNM documents

following The New Mexican’s request for public records. Id. at 4-5. PNM, Westmoreland, and

BHP intervened. They also wished to keep the documents confidential. (Doc. 1) at 1.

       On July 26, 2016, The New Mexican filed various counterclaims against NMPRC, PNM,

Westmoreland, and BHP. (Doc. 1-1). The New Mexican alleged those defendants engaged in

malicious abuse of process; violated the First Amendment; and participated in a conspiracy. Id.

at 17-21. The New Mexican sought declaratory relief and unspecified money damages. Id. at

22. The parties litigated in state court for over two years.

       On October 9, 2018, Westmoreland filed a Chapter 11 petition in the Texas Bankruptcy

Court, Case No. 18-35672. (Doc. 1) at 2. On November 27, 2018, Westmoreland, PNM, and

BHP removed the state court lawsuit to this Court. (Doc. 1). Westmoreland, PNM, and BHP

then filed a joint motion to transfer this case to the Texas Bankruptcy Court. (Doc. 8). NMPRC

and The New Mexican oppose the transfer. They also filed motions to remand the case to state

court. (Docs. 14-15). NMPRC and The New Mexican did not file claims in the bankruptcy case



                                                  2
and do not seek payment from the bankruptcy estate. See Claims Registrar, Case No. 18-35672.

PNM and BHP filed unsecured claims against Westmoreland’s bankruptcy estate. They filed the

claims in the event the state court suit gives rise to a claim for contribution or indemnity against

Westmoreland. (Docs. 16-1 and 16-2).

       By an Order entered March 2, 2019, the Bankruptcy Court confirmed Westmoreland’s

Chapter 11 plan of reorganization. (Doc. 1561 in Case No. 18-35672). The reorganization plan

provides that all general unsecured claimants (which includes PNM and BHP) will receive a pro

rata share of the General Unsecured Claims fund. (Doc. 1561 in Case No. 18-35672) at 71. The

reorganization plan does not impact The New Mexican and NMPRC because neither party seeks

payment from the estate.

       II.     Discussion

       The Notice of Removal cites the bankruptcy removal statute (28 U.S.C. § 1452) and the

district court removal statutes (28 U.S.C. §§ 1441, 1446). The case is not removable under the

district court statutes because the removing parties received notice of The New Mexican’s

counterclaim in 2016 (i.e. more than 30 days after receipt of service of the pleading). The Court

will therefore analyze the removal under 28 U.S.C. § 1452.

       Section 1452 statute allows a party to remove a cause of action related to a bankruptcy

case, provided the Federal Court can exercise bankruptcy jurisdiction under 28 U.S.C. § 1334.

Section 1452 further provides the cause of action may be remanded on “any equitable ground.”

The Court will therefore determine: (1) whether the Texas Bankruptcy Court could exercise

jurisdiction if the case were transferred; and (2) whether the equities favor a remand. The Court

denies the removing parties’ request to allow the Texas Bankruptcy Court to rule on remand in

the first instance. (Doc. 18) at 2. The Court will not transfer venue without being satisfied that



                                                  3
the transferee court has at least a colorable claim to jurisdiction.

       Section 1334 grants bankruptcy jurisdiction over three kinds of proceedings: (1) those

“arising under” Title 11 of the United States Code; (2) those “arising in” a case under Title 11,

and (3) those “related to” a case under Title 11. See 28 U.S.C. § 1334(b). The claims here were

filed in state court three years before the bankruptcy proceeding. They do not arise under the

Bankruptcy Code, nor did they arise in the bankruptcy case.

       After reviewing the record, it also does not appear that the claims are sufficiently “related

to” Westmoreland’s bankruptcy case to give rise to federal jurisdiction under Section 1334. An

action is “related to” the bankruptcy case if the outcome of the underlying proceeding could

impact the debtor’s rights, liabilities, or the administration of the estate. See In re Gardner, 913

F.2d 1515, 1518 (10th Cir. 1990). Here, Westmoreland’s rights, liabilities, and repayment

obligations are governed by its reorganization plan. The bankruptcy docket reflects that the plan

has already been confirmed. If Westmoreland becomes liable to PNM and BHP for contribution

at some point, it will not impact Westmoreland. At most, the underlying litigation could impact

the distribution to one class of creditors, but any delay would likely be immaterial in a case this

size. Hence, the resolution of the bankruptcy case does not - as the removing parties argue - turn

on the outcome of the underlying litigation. (Doc. 18) at 2.

       Alternatively, even if the matter were “related to” the bankruptcy case for purposes of

Section 1334, it does not appear the Texas Bankruptcy Court can enter a final judgment in the

underlying action. Stern v. Marshall, 131 S. Ct. 2594 (2011), held that absent consent by the

non-debtor parties, bankruptcy courts “lack[] the constitutional authority to enter a final

judgment on a state law counterclaim that is not resolved in the process of ruling on a creditor’s

proof of claim.” The New Mexican does not consent to bankruptcy jurisdiction. The New



                                                   4
Mexican raised a state law counterclaim against Westmoreland, PNM, and BHP. Those claims

will not be resolved in the claims-allowance process because The New Mexican did not file a

proof of claim in Westmoreland’s bankruptcy case.

       For these reasons, it does not appear the Texas Bankruptcy Court has jurisdiction over, or

authority to enter final judgments in, the underlying action. Therefore, the action should be

remanded to state court, rather than transferred to the Texas Bankruptcy Court.

       The result would not change based on the removing parties’ equitable arguments. (Docs.

16, 17). PNM and BHP cite In re Drexel Burnham Lambert Group, Inc., 130 B.R. 405, 407

(S.D.N.Y. 1991), which sets forth the following factors to consider in connection with a Section

1452 remand:

       (1) the effect on the efficient administration of the bankruptcy estate; (2) the extent to
       which issues of state law predominate; (3) the difficulty or unsettled nature of the
       applicable state law; (4) comity; (5) the degree of relatedness or remoteness of the
       proceeding to the main bankruptcy case; (6) the existence of the right to a jury trial; and
       (7) prejudice to the involuntarily removed defendants.

The factors favor a remand. As discussed above, the Court is not convinced the underlying

action impacts the bankruptcy estate or is sufficiently related to the Chapter 11 case, even

considering any delays by the state court. The dispute involves a newspaper and state utilities,

and the claims primarily arise under New Mexico state law. The New Mexican demanded a jury

trial, which the Bankruptcy Court cannot conduct. The original plaintiff and defendant do not

want to proceed in Bankruptcy Court, and The New Mexican would be prejudiced by having to

litigate in Texas. Finally, the fact that a different state court judge may be assigned (see Doc. 23)

is immaterial to whether federal jurisdiction exists.




                                                  5
       III.    Conclusion

       The Court, in its discretion, denies the motion to transfer venue to the Texas Bankruptcy

Court (Doc. 8). The Court will grant the motions to remand (Docs. 10 and 13) and remand this

case to New Mexico’s First Judicial District Court.

       IT IS THEREFORE ORDERED that the Joint Motion to Transfer Case to the United

States Bankruptcy Court for the Southern District of Texas Houston Division (Doc. 8) is denied;

and the Motions to Remand to State Court (Docs. 10, 13) are granted.




                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                6
